 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MELVIN WARREN RIVERS,                             No. 2:19-cv-0130-EFB P
12                       Plaintiff,
13              v.                                      ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    HERLONG FCI, et al.,
15                       Defendants.
16

17          Plaintiff is a federal prisoner proceeding without counsel in this civil action. On January

18   29, 2019, this court found that plaintiff had failed to pay the $400 filing fee required by 28 U.S.C.

19   § 1914(a) or properly request leave to proceed in forma pauperis and submit the affidavit and

20   trust account statement required by 28 U.S.C. § 1915(a). Accordingly, the court directed the

21   Clerk to send plaintiff an Application to Proceed In Forma Pauperis, ordered plaintiff to submit

22   the filing fee or completed application within thirty days and warned plaintiff that failure to do so

23   may result in this action being dismissed. ECF No. 4. The time for acting has now passed and

24   plaintiff has not paid the required filing fee, submitted the completed application for leave to

25   proceed in forma pauperis or otherwise responded to the court’s order.1

26          1
              Although it appears from the file that plaintiff’s copy of the order was returned, plaintiff
27   was properly served. It is the plaintiff’s responsibility to keep the court apprised of his current
     address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of
28   the party is fully effective.
 1          Accordingly, it is ORDERED that the Clerk is directed to randomly assign a United States
 2   District Judge to this case.
 3          Further, it is RECOMMENDED that this action be dismissed without prejudice.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 6   after being served with these findings and recommendations, any party may file written
 7   objections with the court and serve a copy on all parties. Such a document should be captioned
 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 9   objections shall be served and filed within fourteen days after service of the objections. The
10   parties are advised that failure to file objections within the specified time may waive the right to
11   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
12   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
13   Dated: March 7, 2019.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
